 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:14-cr-00236-DAD-bam
12                      Plaintiff,
13          v.                                        ORDER FINDING A PARTIAL WAIVER OF
                                                      THE ATTORNEY-CLIENT AND WORK
14   ANTHONY LESTER,                                  PRODUCT PRIVILEGES AND PERMITTING
                                                      DISCOVERY
15                      Defendant.
                                                      (Doc. No. 132)
16

17

18          On August 12, 2019, defendant Anthony Lester filed a motion to vacate, set aside, or

19   correct a sentence under 28 U.S.C. § 2255. (Doc. No. 129.) The court screened the motion and

20   set a briefing schedule on August 20, 2019, requiring the government to file and serve a response

21   to the pending § 2255 motion within 45 days of service of the briefing schedule. (Doc. No. 130.)

22          On September 30, 2019, the government moved for an order: 1) finding a partial waiver

23   of by defendant of his attorney-client and work product privileges; and 2) permitting discovery of

24   information relating to defendant’s § 2255 motion, in which he asserts various claims of

25   ineffective assistance of counsel relating to the representation provided to him by his former

26   attorney, Marc Days. (Doc. No. 132.) According to the government, defendant effectively

27   waived his attorney-client and work product privileges with respect to his former attorney when

28   he filed his § 2255 motion claiming ineffective assistance of counsel. (Id. at 1.) The government
                                                      1
 1   has also requested an extension to December 3, 2019 of its deadline to respond to defendant’s §

 2   2255 motion. (Id.)

 3           On October 15, 2019, defendant filed his opposition to the government’s motion for an

 4   extension, arguing that the government should be granted only a 30-day extension to respond to

 5   his § 2255 motion. (Doc. No. 135.) Defendant, however, effectively consented to a finding that

 6   he had waived of his attorney-client and work product privileges, acknowledging that waiver of

 7   those privileges as to attorney Days is necessarily a component of his ineffective assistance of

 8   counsel claims. (Id.) He also requested that the court grant attorney Days 14 days to comply

 9   with the government’s discovery request. (Id.)

10           Although received on October 15, 2019 by the Clerk of Court, defendant’s opposition was

11   not entered on the court’s docket until October 17, 2019, the same day the court issued an order

12   granting the government’s request for an extension and setting deadlines for the parties to respond

13   to the government’s September 30, 2019 motion for an order finding a partial waiver of attorney-

14   client and work product privileges. (Doc. No. 134.) Following the issuance of that order the

15   government did not filed a reply to defendant’s opposition and the time in which to do so has now

16   passed. Notably, however, the government has failed to provide authority supporting its request

17   for an order requiring attorney Days to provide anything to the government at this time.

18           Accordingly:

19           1. The government’s motion for an order finding a partial wavier of defendant’s

20              attorney-client and work product privileges (Doc. No. 132) is granted;
21                      a. Defendant’s attorney-client privilege with his former attorney Marc Days is

22                          waived as to any communications that relate to defendant’s claims of

23                          ineffective assistance of counsel set forth in his § 2255 motion (Doc. No.

24                          129) now pending before the court;

25                      b. The work-product privilege is waived as to any work product by attorney

26                          Days that relates to defendant’s claims of ineffective assistance of counsel;
27   /////

28   /////
                                                      2
 1          2. The court declines to issue an order requiring attorney Days to produce materials or a

 2                declaration to the government at this time;1

 3          3. Pursuant to the decision in Bittaker v. Woodford, 331 F.3d 715, 722 (9th Cir. 2003),

 4                any information obtained by the government from attorney Days, by way of informal

 5                or formal discovery, is subject to a protective order precluding the government from

 6                using such materials for any purpose other than litigating movant’s § 2255 motion and

 7                from disclosing the materials to any other persons, excluding other representatives of

 8                the United States Attorney’s Office and law enforcement agencies assisting in the

 9                government’s response to the § 2255 motion; and

10          4. The court’s granting of an extension of time to December 3, 2019, for the

11                government’s filing of a response to defendant’s § 2255 motion is reaffirmed.

12   IT IS SO ORDERED.
13
         Dated:     November 5, 2019
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
     1
27     Absent citation to authority to the contrary, the court will leave to attorney Days the decision of
     whether to provide the materials sought by the government pursuant to an informal discovery
28   request.
                                                       3
